NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In the Interest of E.L.F. and N.S.F.,       )
children.                                   )
                                            )
                                            )
N.F.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-418
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for Manatee
County; Teri Kaklis Dees, Judge.

Patrick R. Cunningham, Bradenton, for
Appellant.

Stephanie C. Zimmerman of Children's
Legal Services, Bradenton; and Andrew
Feigenbaum of Children's Legal Services,
West Palm Beach, for Appellee Department
of Children and Families.

Christine B. Gardner of Akerman LLP, West
Palm Beach; and Thomasina Moore and
Laura J. Lee of Guardian ad Litem Program,
Sanford, for Appellee Guardian ad Litem
Program.
PER CURIAM.


           Affirmed.


SILBERMAN, VILLANTI, and LUCAS, JJ., Concur.




                                    -2-